DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 27-28 and 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2011/0223486 to Zhang in view of USPN. 6,861,132 to Ikeda.
Regarding Claims 23, 27-28 and 31-33
	Zhang teaches a dry-stretch process porous membrane for use in a waterproof or water-resistant textile comprising polyethylene and polypropylene copolymers and blends of said copolymers and polyolefins such as polypropylene (Zhang, abstract, paragraph [0033], [0199],   [0251], [0262], claim 22). Zhang teaches that the pores are micropores (Id., paragraph [0003], [0064]). Zhang teaches that the membrane may be laminated with at least one other layer such as a fabric (Id., paragraph [0255]). Zhang teaches that the membrane may be used as a medical device (Id., paragraph [0106]). 
Zhang does not teach the specific ethylene/propylene copolymers and blends there-of. However, Ikeda teaches a porous membrane for use in a waterproof or water-resistant textile comprising at least one polyolefin such as polypropylene combined with at least one block copolymer made of 3-7 % polyethylene and 93-97% polypropylene (ethylene content 3-7%) and a beta nucleating agent (Ikeda, abstract, claim 1, column 6, line 66- column 7, line 1, column 31, lines 25-51). Ikeda teaches that any of the resins A, B or C may consist of the homopolymer propylene or the propylene-ethylene copolymer, therefore the propylene-ethylene copolymer may be included in an amount of between 10 to 80% which overlaps the claimed range of 5 to 30% of the copolymer (Id., column 8 ,lines 18- 51). Ikeda teaches that the composition provides the membrane with excellent breathability, water vapor permeability, leakage prevention and mechanical strength (Id., column 31, lines 25-51). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the porous membrane of Zhang, and to utilize as the propylene/ethylene copolymer blend the propylene/ethylene copolymer blend of Ikeda, motivated by the desire to form a conventional porous membrane having excellent breathability, water vapor permeability, leakage prevention and mechanical strength.
Regarding “for use in a waterproof or water-resistant textile,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Regarding “made by a dry-stretch process” and “extruding the at least one polyolefin, the at least one block copolymer and a beta-nucleating agent,” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Claims 34 and 38-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub No. 2009/0029098 to Ashbaugh in view of Ikeda.
Regarding Claims 34 and 38-43
	Ashbaugh teaches a copolymer which may be formed into films, fibers and/or fiber layers (woven, nonwoven, etc.) and used for membranes, medical items and/or medical garments, comprising greater than 80% of polypropylene and less than 8% of polyethylene which overlaps the claimed range of between 90 and 97% of polypropylene and less than 5% of polyethylene (Ashbaugh, abstract, paragraph [0045], claims 1 and 2). Ashbaugh teaches that the copolymer may be blended with an olefin component (Id., paragraph [0045], [0050]). Ashbaugh teaches that the membrane or fiber layer may be combined with at least one other layer such as another porous membrane/ fiber layer (Id., paragraph [0045]).
Ashbaugh does not specifically teach that the polyethylene/polypropylene copolymer is a block copolymer. However, However, Ikeda teaches a porous membrane for use in a waterproof or water-resistant textile comprising at least one polyolefin such as polypropylene combined with at least one block copolymer made of 3-7 % polyethylene and 93-97% polypropylene (ethylene content 3-7%) and a beta nucleating agent (Ikeda, abstract, claim 1, column 6, line 66- column 7, line 1, column 31, lines 25-51). Ikeda teaches that any of the resins A, B or C may consist of the homopolymer propylene or the propylene-ethylene copolymer, therefore the propylene-ethylene copolymer may be included in an amount of between 10 to 80% which overlaps the claimed range of 5 to 30% of the copolymer (Id., column 8 ,lines 18- 51). Ikeda teaches that the composition provides the membrane with excellent breathability, water vapor permeability, leakage prevention and mechanical strength (Id., column 31, lines 25-51). It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the copolymer fibers of Ashbaugh, and utilizing the improved block copolymer composition of Ikeda, motivated by the desire to form a conventional copolymer composition for medical garments possessing improved breathability, water vapor permeability, leakage prevention and mechanical strength. 
Regarding “for use in a waterproof or water-resistant textile,” this limitation is an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/             Primary Examiner, Art Unit 1786                                                                                                                                                                                           /VINCENT TATESURE/Primary Examiner, Art Unit 1786